DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of Record teaches etching a hardmask of organic material and cleaning residue generated in the etching of the hardmask by a wet cleaning or plasma cleaning (See 2007-0036201 to Jung) but fails to teach or render obvious the method as recited in the context of the Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0056835 to Yin et al. teaches a transparent amorphous carbon layer is formed.  The transparent amorphous carbon layer has a low absorption coefficient such that the amorphous carbon is transparent in visible light.  The transparent amorphous carbon layer may be 
used in semiconductor devices for different purposes.  The transparent 
amorphous carbon layer may be included in a final structure in semiconductor 
devices.  The transparent amorphous carbon layer may also be used as a mask in 
an etching process during fabrication of semiconductor devices. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716